DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claims 1-17 are pending.

Priority
Acknowledgment is made of applicant’s Claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/788,508, filed on 27 May 2010.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chen (US 2010/0164901).

Regarding Claim 1, Chen teaches a touch sensor device comprising: 
a substrate [fig. 1 @4]; and
 detection electrodes [fig. 2 @21 and 22, ¶0024, “For a horizontal column capacitance detecting step, e.g. a first dimensional capacitance detecting step, to be subsequently performed, any two adjacent column conductive patterns 2 are defined as a driving electrode and a sensing electrode, respectively”], each of the detection electrodes [fig. 2 @21 and 22] including
(a) an extending part [fig. 2 @21] extending in a first direction [vertical direction], and 
(b) a plurality of projection parts [fig. 2 @22] each projecting from the extending part, the projection parts being arranged in the first direction [fig. 2 illustrates claimed arrangement] and including 
(1) a first projection part [first 22] and 
(2) a second projection part [second 22 adjacent in the vertical direction] that is adjacent to the first projection part in the first direction [vertical], wherein 
each of the projection parts [fig. 2 @22] has a linear portion [fig. 2 @221] that extends in a second direction [horizontal direction] and 
has ends [construed as the top and bottom end of 222] in the second direction [each end of 222 is in the horizontal direction from 221], and 
one of the ends of the linear portion in the first projection part [top end of 222 attached to first 22] faces [fig. 2 illustrates the bottom end of a first 222 faces the top end of a second 222 adjacent in the vertical direction] one of the ends of the linear portion in the second projection part [bottom end of 222 attached to second 22], with a gap [fig. 2 illustrates claimed gap].

Regarding Claim 2, Chen teaches the touch sensor device according to Claim 1, wherein 
the respective projection parts [fig. 2 @22] project in a third direction that is different from the first direction and the second direction [fig. 2 illustrates each 22 projects in the negative horizontal direction from 21  which is different from the first (vertical) and second (positive horizontal) directions].

Regarding Claim 3, Chen teaches the touch sensor device according to Claim 1, wherein the first direction is a same as the second direction.
Claim 3 is interpreted by replacing second direction with first direction in Claim 1 

Regarding Claim 3 (interpreted), Chen teaches a touch sensor device comprising: 
a substrate [fig. 1 @4]; and
 detection electrodes [fig. 2 @21 and 22, ¶0024, “For a horizontal column capacitance detecting step, e.g. a first dimensional capacitance detecting step, to be subsequently performed, any two adjacent column conductive patterns 2 are defined as a driving electrode and a sensing electrode, respectively”], each of the detection electrodes [fig. 2 @21 and 22] including
(a) an extending part [fig. 2 @21] extending in a first direction [vertical direction], and 
(b) a plurality of projection parts [fig. 2 @22] each projecting from the extending part, the projection parts being arranged in the first direction [fig. 2 illustrates claimed arrangement] and including 
(1) a first projection part [first 22] and 
(2) a second projection part [second 22 adjacent in the vertical direction] that is adjacent to the first projection part in the first direction [vertical], wherein 
each of the projection parts [fig. 2 @22] has a linear portion [fig. 2 @222] that extends in a first  direction [vertical direction] and 
has ends [construed as the top and bottom end of each 222] in the first  [each end of 222 is in the vertical direction from 222], and 
one of the ends of the linear portion in the first projection part [top end of 222 attached to first 22] faces [fig. 2 illustrates the bottom end of a first 222 faces the top end of a second 222 adjacent in the vertical direction] one of the ends of the linear portion in the second projection part [bottom end of 222 attached to second 22], with a gap [fig. 2 illustrates claimed gap].

Regarding Claim 4, Chen teaches the touch sensor device according to Claim 1, wherein 
a same voltage is applied to the linear portions of the projection parts [¶0024, “one column axis 21 is charged and defined as a driving electrode. As the driving electrode is charged, variance in capacitance values is detected at the other column axis 21 that is defined as a sensing electrode”, fig. 2 illustrates 21, 221, and 222 are electrically connected, the driving signal is coupled to all the sense electrodes (fig. 2 @21 and 22) which includes the linear portions of the projection parts (221 and 222)].

Regarding Claim 5, Chen teaches the touch sensor device according to Claim 1, wherein
 the gap [construed as the space between two parts of an electrode pattern on the same layer] does not include any conductive film [fig. 1 @2 represents the conductive material used to pattern fig. 2 @21 and 22, the fig. 2 pattern has no conductive material in the claimed gap].

Regarding Claim 6, Chen teaches the touch sensor device according to Claim 1, wherein 
no conductive film is included in an area between the one of the ends of the linear portion in the first projection part [top end of 222 for first 22] and the one of the ends of the linear portion in the second projection part [bottom end of 222 of second 22 adjacent vertically, fig. 1 @2 represents the conductive material used to pattern fig. 2 @21 and 22, the fig. 2 pattern has no conductive material between the two ends of 222].

Claims 7-9, 12-14, and 17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ritter (US 2010/0302201).

Regarding Claim 7, Ritter teaches a touch sensor device comprising
a substrate [¶0060]; and
 detection electrodes [¶0060,  In FIGS. 8(a) through 8(d), sense electrodes 20, the claimed detection electrodes are construed as sense electrodes] on the substrate [¶0060, “In the embodiments illustrated in FIGS. 8(a) through 8(d), the sense electrodes are patterned on another electrically insulative substrate”], each of the detection electrodes [fig. 8b @20] including
(a) an extending part [fig. 8(a) @20] extending in a first direction [vertical], and 
(b) a plurality of projection parts [modified fig. 8(a) @B and B1 (adjacent vertically] each projecting from the extending part, 
the projection parts being arranged in the first direction [B and B1 are arranged in the vertical direction] and including 
(1) a first projection part [fig. 8(a) @B] and 
(2) a second projection part [fig. 8(a) @B1] that is adjacent to the first projection part in the first direction [vertical], wherein 
each of the projection parts has a linear portion [fig. 8(a) @B] that extends in a second direction [horizontally from 20] and 
has ends [construed as the top and bottom edge of B and B1] in the second direction [the top and bottom edge of fig. 8(a) @B and B1 are in the horizontal  direction from 20], and 
one of the ends of the linear portion in the first projection part [top end of B] faces one of the ends of the linear portion in the second projection part [lower end of B1 adjacent in the vertical direction], with a gap [fig. 8(a) illustrates claimed gap], wherein 
each of the projection parts [fig. 8(a) @B and B1] has a first region having an annular shape [fig. 8(a) @A], 
the linear portion [fig. 8(a) @B] projects from the first region [fig. 8(a) @A] in each of the projection parts.


    PNG
    media_image1.png
    327
    504
    media_image1.png
    Greyscale


Regarding Claim 8, Ritter teaches a touch sensor device comprising:
a substrate [¶0047]; and detection electrodes [fig. 8(a) @20] on the substrate [¶0047, “the first and second sets of electrically conductive traces 10 and 20 are disposed on an optically transmissive or optically substantially transparent substrate comprising glass, plastic or other suitable electrically insulative material”], each of the detection electrodes [fig. 8(a) @20] including 
(a) a first region with a first annular shape [fig. 8(a) @A], 
(b) a second region with a second annular shape [fig. 8(a) @A1 adjacent vertically], 
(c) a first linear portion projecting [fig. 8(a) @C1] from the first annular shape [fig. 8(a) @A] and extending in a first direction [vertically], and 
(d) a second linear portion [fig. 8(a) @C2] projecting from the second annular shape [fig. 8(a) @A adjacent vertically] and extending in the first direction [vertically], wherein, 
one end [upper/lower] of the first linear portion [fig. 8(a) @C1] faces one end [lower/upper] of the second linear portion [fig. 8(a) @C2], with a gap [fig. 8(a) illustrates claimed gap].

Regarding Claim 9, Ritter teaches the touch sensor device according to Claim 8, wherein 
a same voltage is applied to the first linear portion and the second linear portion [¶0031, “The controller 100 applies an excitation square wave to the drive electrodes that may have a frequency selected from a range between about 40 kHz and about 200 kHz. The AC signal is coupled to the sense lines via mutual capacitance”, modified fig. 8(a)  illustrates that all B and all C portions are electrically connected to a sense electrode 20, the same AC signal is coupled to all the sense electrodes which includes the linear portions of the projection parts].

Regarding Claims 12 and 17, Ritter teaches the touch sensor device according to Claim 8 and the display device according to Claim 13, wherein
 the first region [modified fig. 8(a) @A] and the second region [modified fig. 8(a) @A1] are arranged in the first direction [vertical].

Regarding Claim 13, Ritter teaches a display device with a touch sensor [fig. 1 @110] comprising:
a substrate [¶0047]; and detection electrodes [fig. 8(a) @20] on the substrate [¶0047, “the first and second sets of electrically conductive traces 10 and 20 are disposed on an optically transmissive or optically substantially transparent substrate comprising glass, plastic or other suitable electrically insulative material”], each of the detection electrodes [fig. 8(a) @20] including 
(a) a first region with a first annular shape [fig. 8(a) @A], 
(b) a second region with a second annular shape [fig. 8(a) @A1 adjacent vertically], 
(c) a first linear portion projecting [fig. 8(a) @C1] from the first annular shape [fig. 8(a) @A] and extending in a first direction [vertically], and 
(d) a second linear portion [fig. 8(a) @C2] projecting from the second annular shape [fig. 8(a) @A adjacent vertically] and extending in the first direction [vertically], wherein, 
one end [upper/lower] of the first linear portion [fig. 8(a) @C1] faces one end [lower/upper] of the second linear portion [fig. 8(a) @C2], with a gap [fig. 8(a) illustrates claimed gap].

Regarding Claim 14, Ritter teaches the display device according to Claim 13, wherein 
a same voltage is applied to the first linear portion and the second linear portion [¶0031, “The controller 100 applies an excitation square wave to the drive electrodes that may have a frequency selected from a range between about 40 kHz and about 200 kHz. The AC signal is coupled to the sense lines via mutual capacitance”, modified fig. 8(a)  illustrates that all B and all C portions are electrically connected to a sense electrode 20, the same AC signal is coupled to all the sense electrodes which includes the linear portions of the projection parts].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 10 -11 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ritter in view of Chen.  All reference is to Ritter unless indicated otherwise.

Regarding Claims 10 and 15, Ritter teaches the touch sensor device according to Claim 8 and the display device according to Claim 13
Ritter does not teach the gap [construed as the space between two adjacent and facing parts of an electrode pattern on the same layer] does not include any conductive film
Chen teaches a gap [the space between two adjacent and facing parts of an electrode pattern on the same layer] does not include any conductive film [fig. 1 @2 represents the conductive material used to pattern the sense electrodes, any gaps in the pattern will not contain any conductive material 2]
Before the invention was made it would have been obvious to one of ordinary skill in the art to incorporate a touch sensor pattern comprising two layers, as taught by Chen, into the touch sensor device taught by Ritter, in order to provide a vertical capacitance detection scheme (Chen: ¶0031). 

Regarding Claims 11 and 16, Ritter teaches the touch sensor device according to Claim 8 and the display device according to Claim 13
Ritter does not teach no conductive film is included in an area [area is two dimensional and construed as the space between two portions of an electrode pattern in the same layer] between the one end of the first linear portion and the one end of the second linear portion
Chen teaches no conductive film [fig. 1 @2 represents the conductive material used to pattern the sense electrodes, any gaps in the pattern will not contain any conductive material 2] between the one end of the first linear portion [one portion of the sense electrode pattern] and the one end of the second linear portion [second portion of the same sense electrode pattern]
Before the invention was made it would have been obvious to one of ordinary skill in the art to incorporate a touch sensor pattern comprising two layers, as taught by Chen, into the touch sensor device taught by Ritter, in order to provide a vertical capacitance detection capability (Chen: ¶0031). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694